Citation Nr: 1810527	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1986 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in November 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.        §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist.
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has the current disability of sleep apnea.  A September 2011 private sleep study provided a diagnosis of mild obstructive sleep apnea.  As such, the Board finds that the requirement for a current disability for the purposes of service connection is established.

The Board also finds that the Veteran's sleep apnea was incurred in service.  Service treatment records are negative for complaints of, treatment for, or a diagnosis of sleep apnea or other sleep problems.  However, a post-service private medical record reveals that in November 2007 the Veteran complained of poor sleep and awakening at night and being tired during the day.  He reported that he has had trouble sleeping for at least 20 years.  In addition, at an initial visit at a private sleep clinic in August 2011, the Veteran reported that he has had problems with insomnia and possible apneic events for at least 20 years.  The Veteran reported symptoms of daytime sleepiness, fatigue, snoring, morning headaches, waking with a dry mouth, difficulty breathing through his nose, and witnessed apneas.  

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the Board finds the Veteran's statements to be credible as they are consistent regarding the onset of his sleep apnea symptoms in service, and are supported by the statement of the Veteran's spouse, who indicated in a September 2011 statement that during his sleep the Veteran snores extremely loud, has pauses in breathing for five to six seconds, and on several occasions has experienced signs of total paralysis with full airway blockage.  In addition, a private physician recommended in January 2008 that the Veteran be scheduled for a sleep study for his headaches, which are a common symptom of sleep apnea and consistent with the Veteran's report of symptoms at his later initial August 2011 visit to the sleep clinic.

Based on the Veteran's competent and credible lay statements regarding the onset of his symptoms and the statement of his wife, which describe symptoms of snoring and apneic episodes, the Board finds that a balance of the evidence supports that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second requirement for service connection has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is at least in relative equipoise.  There are conflicting medical opinions in the record.  Following the August 2012 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The only rationale provided by the examiner was that the first documentation for sleep apnea "appears to be" in August 2011.  

In March 2013, a nurse practitioner at the sleep clinic the Veteran attends opined that it is as likely as not that the Veteran was suffering from sleep apnea during his military service.  The nurse practitioner provided an additional opinion in August 2014 that states exactly the same thing but substitutes "more likely than not" for "is as likely as not."  In both opinions, the nurse practitioner noted that the Veteran was first seen at the sleep clinic in 2011 with a 20-year history of insomnia and possible apneic events.  She also indicated that "[p]ast medical and military records provided by the patient show that he also has a significant history of hypertension and it is well documented that sleep apnea that is untreated contributes to the risk of hypertension."  

The Board places more weight of probative value on the March 2013 and August 2014 private opinions.  Although these opinions have only limited rationale, the nurse practitioner indicated that she had reviewed the Veteran's military and medical records and that she was aware of his 20-year reported history of possible apneic events.  Her opinion is also consistent with the medical records and lay statements addressed above.  In contrast, the August 2012 VA examiner's opinion appears to be based on an inaccurate factual premise in that it was based solely on a finding that the first diagnosis of sleep apnea was in 2011.  It did not take into consideration the Veteran's lay statements regarding a lengthy history of symptoms, or other evidence of record, including the earlier January 2008 private treatment record where it was suggested the Veteran undergo a sleep study.  Therefore, the Board places little weight of probative value on the August 2012 VA examiner's opinion.  

As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's current sleep apnea and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for sleep apnea is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


